COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Isaac Villarreal v. Nicole Borchard Villarreal

Appellate case number:     01-21-00055-CV

Trial court case number: 2015-04746

Trial court:               247th District Court of Harris County

        The court reporter has requested an extension of time until June 18, 2021 to file the
reporter’s record. The motion is granted.
       Accordingly, the current deadline for filing appellant’s brief is June 7, 2021. Given the
extension granted to the court reporter, the deadline for filing appellant’s brief is extended until 30
days after the reporter’s record is filed.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___May 25, 2021___